OPINION *Page 2 
{¶ 1} Appellant, William L. Lavery, appeals a judgment of the Licking County Municipal Court which found him guilty of violating R.C.4511.19(A)(1)(h), operating a vehicle while under the influence, and R.C. 4511.213, failure to yield to safety vehicle.
 {¶ 2} Appellant raises two assignments of error:
 {¶ 3} I. THE TRIAL COURT COMMITTED PLAIN ERROR, HARMFUL ERROR AND/OR ABUSED ITS DISCRETION IN FINDING APPELLANT GUILTY AND IMPOSING SENTENCES.
 {¶ 4} II. THE TRIAL COURT ERRED AND/OR ABUSED ITS DISCRETION IN DENYING APPELLANT'S MOTION TO SUPPRESS.
 {¶ 5} The record shows appellant originally pled not guilty, but changed his plea to no contest after the court overruled his motion to suppress.
 {¶ 6} Appellee, the State of Ohio, concedes appellant's first assignment of error and agrees the trial court did not comply with R.C.2937.07, which mandates an explanation of facts prior to a guilty finding on a no-contest plea. Appellee also concedes double jeopardy attached and there cannot be a subsequent prosecution.
 {¶ 7} Accordingly, the first assignment of error is sustained.
 {¶ 8} Appellant's second assignment of error is overruled as moot. *Page 3 {¶ 9} For the foregoing reasons, the judgment of the Licking County Municipal
Court is reversed, and pursuant to App. R. 12(B) we enter final judgment of acquittal.
  By: Delaney, J., Gwin, P.J. and Wise, J. concur. *Page 4
                             JUDGEMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Licking County Municipal Court is reversed, and pursuant to App. R.12(B) we enter final judgment of acquittal. Costs assessed to appellee. *Page 1